     Case 5:12-cv-05726-JLS Document 143 Filed 07/09/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOANN FONZONE,

                    Plaintiff,

      v.                                                      CIVIL ACTION
                                                               NO. 12-5726
JOE OTERI, et al,

                    Defendants.


                                    ORDER


        AND NOW, this 9th day of July, 2019, it is hereby ORDERED that the status

conference previously scheduled for Tuesday, July 30, 2019 at 2:30 p.m. is CHANGED

TO TUESDAY, JULY 30, 2019 AT 10:00 A.M. in the courtroom of the undersigned,

400 Washington Street, Reading, Pennsylvania.   NOTE: THIS IS TIME CHANGE

ONLY.

                                                BY THE COURT:



                                                /s/ Jeffrey L. Schmehl
                                                Jeffrey L. Schmehl, J.
